                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 CRAIG M.,                                         Case No. 18‐CV‐908 (NEB/DTS)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 NANCY A. BERRYHILL, Commissioner
 of Social Security,

                      Defendant.




       The Court has received the June 10, 2019 Report and Recommendation of United

States Magistrate Judge David T. Schultz. [ECF No. 18.] No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:



       1. The Report and Recommendation [ECF No. 18] is ACCEPTED;

       2. Plaintiff Craig M.’s Motion for Summary Judgment [ECF No. 13] is DENIED;

       3. Defendant Nancy A. Berryhill’s Motion for Summary Judgment [ECF No. 15] is

       GRANTED; and



                                            1
      4. This case is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 26, 2019                      BY THE COURT:

                                          s/Nancy E. Brasel
                                          Nancy E. Brasel
                                          United States District Judge




                                      2
